Case 1:20-cv-20079-AHS Document 49 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:20-cv-20079-AHS-McAliley

  BRUCE MUNRO,

                Plaintiff,

  v.

  FAIRCHILD TROPICAL BOTANIC
  GARDEN, INC., NIGHT GARDEN, LLC,
  KILBURN LIVE, LLC, ZHONGSHAN G-
  LIGHTS LIGHTING CO., LTD., AND
  NANETTE M. ZAPATA,

                Defendants.


                    DEFENDANTS’ NOTICE OF DISCOVERY DISPUTE
                   AND NOTICE OF DISCOVERY CALENDAR HEARING

         Pursuant to this Discovery Procedures [D.E. 27] Defendants, FAIRCHILD TROPICAL

  BOTANIC GARDEN, INC. (“Fairchild”),               KILBURN LIVE, LLC (“Kilburn”), NIGHT

  GARDEN, LLC (“Night Garden”), and NANETTE M. ZAPATA (“Zapata”) (collectively, the

  “Defendants”), hereby file this Notice of Discovery Dispute and Notice of Discovery Calendar

  Hearing.

         The nature of the dispute is as follows:

         1. On April 8, 2020, Plaintiff Bruce Munro (“Plaintiff”) served 28 requests for

             production and seven interrogatories directed to each of the four Defendants.

         2. Defendants requested a 21-day extension of time, or until May 29, 2020, to respond

             to the discovery. Plaintiff did not agree to the extension.
Case 1:20-cv-20079-AHS Document 49 Entered on FLSD Docket 05/08/2020 Page 2 of 2



           Hearing date and time:

           WEDNESDAY, MAY 13, 2020, at 9:30 am

           The Court has advised that the hearing shall occur telephonically, and the Court will

  provide dial-in instructions to all counsel in advance of the hearing.

                          LOCAL RULE 7.1 CERTIFICATE OF GOOD FAITH

           The parties have substantively conferred via email regarding the extension over the

  course of several days. In addition, the undersigned called Plaintiff’s counsel via telephone and

  left a voicemail on May 8 but did not receive a return phone call by the time this Notice was

  filed.

    Dated: May 8, 2020

                                                Respectfully submitted,


                                                Allison S. Lovelady
                                                Deanna K. Shullman
                                                Florida Bar No. 514462
                                                dshullman@shullmanfugate.com
                                                Allison S. Lovelady
                                                Florida Bar No. 70662
                                                alovelady@shullmanfugate.com
                                                Giselle M. Girones
                                                Florida Bar No. 124373
                                                ggirones@shullmanfugate.com

                                                SHULLMAN FUGATE PLLC
                                                2101 Vista Parkway, Suite 4006
                                                West Palm Beach, FL 33411
                                                Telephone: (561) 429-3619

                                                Counsel for Defendants Fairchild Tropical
                                                Botanic Garden, Inc., Night Garden, LLC,
                                                Kilburn Live, LLC and Nanette M. Zapata




                                                   2
